DAVIDSON, P. J.
Appellant was convicted for threatening to take human life, his punishment being assessed at a fine of $100.
There is a statement of facts and. bill of exceptions in the record, but having been filed after term time without an order allowing time in which to file these papers, they cannot be considered. The court adjourned on the 21st of April; the statement of facts was filed on the 11th day of May, and the bill of exceptions on the 17th day of May. This case being tried in the county court, it was necessary, in order to file statement of facts and bills of exception in vacation, to have an order entered for that .purpose. None is found in the record, and the bill of exceptions, had there been a 20-day order, was filed more than'20 days after court adjourned. The other matters eomplained'of in the record cannot be considered or intelligently revised in the absence of a statement of facts.
The judgment will be affirmed.